Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 13, 2014.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-14-00119-CV



                 IN RE EDWARD R. NEWSOME, Relator


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-24410

                       MEMORANDUM OPINION

     On February 4, 2014, relator Edward R. Newsome filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks that we compel Corina Teniete, Court
Coordinator of the 151st District Court of Harris County, to reinstate his
underlying case.1

       This Court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code.                Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
Court Coordinator of the 151st District Court is not a district court or county court
judge in this Court’s district, and relator has not shown that the issuance of a writ
compelling the requested relief is necessary to enforce this Court’s appellate
jurisdiction. Therefore, we do not have jurisdiction to issue a writ of mandamus
against the respondent.

       Accordingly, relator’s petition for writ of mandamus is ordered dismissed
for lack of jurisdiction.


                                                              PER CURIAM

Panel Consists of Justices Boyce, Christopher, and Brown.


       1
           We interpret the document filed by relator as a petition for writ of mandamus.
Although relator refers to the First Court of Appeals, the trial court cause number, to which he
refers in his petition, 2012-24410, is related to prior proceedings relator filed in this court. See In
re Newsome, Nos. 14-12-01083-CV & 14-12-01084-CV, 2012 WL 6163124 (Tex. App.—
Houston [14th Dist.] Dec. 11, 2012, orig. proceeding) (mem. op.). Therefore, relator’s petition
was appropriately filed in this Court
        Relator also included with his mandamus petition, an amended motion for leave to file a
notice appeal pursuant to Rule 26.1. See Tex. R. App. P. 26.1. We forwarded relator’s motion to
the Harris County District Clerk to file the document and assign the appeal to this Court.
                                                  2